ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered and is persuasive. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “computing (650) a self-velocity representing a velocity of the antenna array using the set of Doppler frequencies and the first set of angles; and correcting (660) the plurality of data points using the self-velocity and a second set of angles to generate plurality of corrected data points”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .

The closest prior art is found to be:
Hansen (US 2015/0331086 A1) which discloses radar system with improved multi-target discrimination.
Rambach et al. (US 2015/0295628 A1) which discloses method for determining a time multiplexing sequence for a MIMO radar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648